Exhibit 10.6

409A CORRECTIVE AMENDMENT TO EMPLOYMENT AGREEMENT

This 409A Corrective Amendment to Employment Agreement (this “Amendment”), by
and between InfoSpace, Inc. (the “Company”) and Stephen P. Hawthornthwaite
(“Employee”), is effective as of August 4, 2010, and amends the Employment
Agreement dated as of March 22, 2010, by and between the Company and Employee
(the “Agreement”). All capitalized terms used but not defined in this Amendment
shall have the meanings given those terms in the Agreement.

RECITAL

Section 13(b) of the Agreement provides that the Company and Employee will work
together in good faith to consider amendments to the Agreement that are
necessary, appropriate, or desirable to avoid imposition of additional taxes or
income recognition under Section 409A, and after consultation by the Company
with an outside advisor regarding Section 409A, the Company and Employee desire
to so amend the Agreement.

AGREEMENT

The Company and Employee hereby agree as follows:

 

1. Section 13 of the Agreement is hereby deleted and replaced with the
following:

 

  13. Code Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”), and accordingly,
this Agreement shall be interpreted to be in compliance with Section 409A to the
maximum extent permitted. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions that may be necessary, appropriate, or desirable to avoid imposition of
additional tax or income recognition under Section 409A, in each case to the
maximum extent permitted. In no event whatsoever shall the Company be liable for
any additional tax, interest, or penalty that may be imposed on Employee by
Section 409A or damages for failing to comply with Section 409A.

(b) Notwithstanding any other payment schedule provided in this Agreement to the
contrary, if Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Section 409A, then each of the
following shall apply:

(i) With regard to any payment that is considered deferred compensation under
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the date that is six
(6) months and one day after the date of such “separation from service” of
Employee and (B) the date of Employee’s death (the “Delay Period”), to the
extent required under Section 409A. Within ten (10) business days following the
expiration of the Delay Period, all payments delayed pursuant to this Section 13
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Employee in a lump
sum, and all remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for those
payments in this Agreement; and



--------------------------------------------------------------------------------

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Section 409A provided on account of a
“separation from service” and such benefits are not otherwise exempt from
Section 409A, Employee shall pay the cost of such benefits during the Delay
Period, and to the extent that such costs would otherwise have been paid by the
Company or to the extent that such benefits would otherwise have been provided
by the Company at no cost to Employee, the Company shall reimburse Employee the
Company’s share of the cost of such benefits within ten (10) business days
following the expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified in this Agreement.

(c) To the extent that any benefits or payments under this Agreement are
conditioned on a Release, Employee shall forfeit all rights to such severance
payments or benefits unless the Release is signed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days after the
Termination Date. If the Release is executed and delivered and no longer subject
to revocation as provided in the preceding sentence, then, subject to
Section 13(b) above and to the extent not exempt under Section 409A, such
payments or benefits shall be made or commence on the first practicable payroll
date after the date that is sixty (60) days after the Termination Date. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon Employee’s termination of employment, and
any payments made thereafter shall continue as provided in this Agreement. The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following Employee’s termination
of employment.

(d) The Company may provide, in its sole discretion, that Employee may continue
to participate in any benefits delayed pursuant to this Section 13 during the
period of such delay, provided that Employee shall bear the full cost of such
benefits during such delay period. Upon the date such benefits would otherwise
commence pursuant to this Section 13, the Company may reimburse Employee the
Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Employee, in each case had such benefits commenced immediately upon Employee’s
termination of employment. Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
in this Agreement.

(e) All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by Employee (provided that if any such
reimbursements constitute taxable income to Employee, such reimbursements shall
be paid no later than March 15th of the calendar year following the calendar
year in which the expenses to be reimbursed were incurred). No such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and Employee’s right to reimbursement shall not be subject to liquidation
in exchange for any other benefit.

(f) For purposes of Section 409A, Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

-2-



--------------------------------------------------------------------------------

(g) In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

(h) To the extent required for purposes of compliance with Section 409A,
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(i) Notwithstanding any provision to the contrary, in no event will Employee
have any claim or right of action against the Company or any of its employees,
officers, directors or agents in the event it is determined that any payment or
benefit provided hereunder does not comply with Section 409A of the Code or any
regulations thereunder.

2. No Other Amendments. Except as otherwise set forth in this Amendment, all
terms and conditions of the Agreement shall remain unchanged and in full force
and effect.

 

INFOSPACE, INC.       EMPLOYEE    By:  

/s/ David Binder

     

/s/ Stephen P. Hawthornthwaite

   Name:  

David Binder

      Stephen P. Hawthornthwaite    Title:  

CFO

        

 

-3-